Third District Court of Appeal
                              State of Florida

                         Opinion filed April 3, 2019.

                             ________________

                               No. 3D19-553
                        Lower Tribunal No. 18-15589
                            ________________

                            M.C., the mother,
                                  Petitioner,

                                     vs.

             Department of Children and Families, et al.,
                                Respondents.


     A Writ of Certiorari to the Circuit Court for Miami-Dade County, Carlos
Lopez, Judge.

     Eugene F. Zenobi, Criminal Conflict and Civil Regional Counsel, Third
Region, and Kevin Coyle Colbert, Assistant Regional Counsel, for petitioner.

      Karla Perkins, for the Department of Children and Families; Thomasina F.
Moore and Laura Lee (Tallahassee), for the Guardian ad Litem Program, for
respondents.


Before LOGUE, SCALES and HENDON, JJ.

                       ON CONFESSION OF ERROR


      HENDON, J.
      Based on the State’s proper confession of error, we grant the petition for

writ of certiorari, quash the trial court's order modifying the Mother’s visitation to

therapeutic visits, and remand for further proceedings.

      Petition for writ of certiorari granted; order quashed; case remanded.




                                          2